Citation Nr: 0512230	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  03-32 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
medical treatment provided at Charlotte Regional Medical 
Center on March 31, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to March 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 determination of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Bay Pines, 
Florida, that denied reimbursement or payment of the cost of 
unauthorized medical treatment provided at the Charlotte 
Regional Medical Center on March 31, 2003.

In February 2005, the veteran testified at a hearing at the 
St. Petersburg, Florida, Regional Office (RO) before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been incorporated into the record.


FINDINGS OF FACT

1.  The veteran was granted service connection for blindness, 
evaluated as 100 percent permanently and totally disabling.

2.  The veteran received medical treatment at the Charlotte 
Regional Medical Center on March 31, 2003, for enteritis.

3.  VA payment or reimbursement of the costs of the medical 
care provided at the Charlotte Regional Medical Center on 
March 31, 2003, was not authorized.

4.  The treatment was received under emergency circumstances 
of a nature that delay in going to a more distant VA facility 
would have been hazardous to health, and, under all the 
circumstances, a VA facility was not feasibly available.




CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized 
medical services rendered at Charlotte Regional Medical 
Center on March 31, 2003, have been met.  38 U.S.C.A. 
§§ 1703, 1728 (West 2002); 38 C.F.R. § 17.120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the claim on appeal, the 
Board finds all notification and development actions needed 
to fairly adjudicate the claim have been accomplished and no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).



II.  Factual Background

In an October 1962 rating decision, the RO granted service 
connection for blindness in both eyes, and assigned the 
veteran a 100 percent permanent and total evaluation 
effective in March 1962.  The RO also granted service 
connection for scars of the abdomen, chest and right hand, 
rated noncompensably disabling effective in March 1962.

An initial assessment form dated March 31, 2003, from the 
emergency department of Charlotte Regional Medical Center, 
reflects the veteran's chief complaint of near syncope and 
his report of having episodes of feeling feverish and 
"clammy" for the past 5 days and of having concern of 
cardiac involvement.  The record notes that he had had 
cardiac stents in "November".  The veteran was classified 
as a priority "3 urgent".  His complaints of intermittent 
clamminess, decreased appetite, increased gas, and diarrhea, 
are noted on an Emergency Physician Record.  According to 
this record, the veteran reported that these symptoms began 
five days earlier and did not feel like his angina.  His past 
medical history included cardiac artery disease, blindness 
and angioplasty.  He denied travel, bad food exposure, and 
recent antiobiotics, but did report a recent medication 
change in the form of a dosage increase in Lipitor from 20 to 
40 grams.  An electrocardiogram (ECG) was performed revealing 
normal sinus rhythm and early transition.  Chest x-rays were 
unremarkable with a normal heart.  The veteran was given a 
clinical impression of enteritis.

In April 2003, the VA Chief Medical Officer at the VA medical 
center in Bay Pines denied payment or reimbursement of 
medical services rendered to the veteran on March 31, 2003, 
at Charlotte Regional Medical Center on the basis that the 
services rendered were nonemergent and that VA facilities 
were available. 

In the notice of disagreement dated in July 2003, the veteran 
stated that prior to going to Charlotte Regional, he called 
the Port Charlotte VA outpatient clinic to talk to his 
primary physician, but was told she was on vacation and to 
call the VA clinic in Ft. Myers.  He said that a nurse from 
that facility, after hearing of his symptoms and consulting 
with a physician, told him to go immediately to the nearest 
emergency room.  

The veteran testified in February 2005 that his medical 
history included two heart attacks, one in 1991 and one in 
2001, and that the symptoms he experienced during those heart 
attacks mirrored the symptoms he experienced prior to going 
to the emergency room in March 2003.  With respect to the 
heart attack in 2001, the veteran explained that he had 
initially gone to a VA clinic, but was then transferred to a 
private hospital where he stayed overnight before being 
transferred to the VA medical facility in Bay Pines.  
Regarding obtaining prior authorization on March 31, 2003, 
the veteran reiterated that he did call the VA clinic in Port 
Charlotte to talk to his primary physician, but was told that 
she was on vacation and to call the VA outpatient clinic in 
Fort Myers.  He said he called that clinic and after 
reporting his symptoms, was told to come in.  However, he 
told the nurse that that was impossible since his wife, who 
is also blind, didn't drive and the clinic was about 50 miles 
away.  Accordingly, the nurse told him to go to a civilian 
hospital, which he did.  He added that he did not have any 
medical training and that based on experiencing similar 
symptoms related to two prior heart attacks, and having had a 
stent placed in his artery in November 2002 with a 99 percent 
blockage, he believed he was experiencing a life-threatening 
or emergent care condition.    

III.  Analysis

The veteran is seeking entitlement to payment or 
reimbursement for medical expenses incurred at a private 
emergency department at Charlotte Regional Medical Center on 
March 31, 2003.  The veteran contends that payment or 
reimbursement is warranted on the basis that he feared he was 
having another heart attack and that the situation was 
emergent.  He also asserts that he initially contacted VA in 
an attempt to be seen at a VA medical facility, but was told 
that his VA primary care physician was on vacation and to go 
to the nearest emergency room for treatment. 

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
on March 31, 2003.  See 38 U.S.C.A. § 1703(a); see also 
38 C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  See 38 C.F.R. § 20.101(b); cf. Similes v. 
Brown, 6 Vet. App. 555 (1994).

In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred on March 31, 2003.  Even assuming as the 
veteran contends, that a nurse at the VA medical clinic in 
Fort Myers, Florida, told him to go to the nearest emergency 
room for treatment, this does not constitute authorization 
for private hospital treatment within the meaning of 
38 U.S.C.A. § 1703(a).  See Zimick v. West, 11 Vet. App. 45, 
51-52 (1998); Smith v. Derwinski, 2 Vet. App. 378, 379 (1992) 
(holding that the advice of a doctor to go to a non-VA 
hospital is not the specific type of authorization 
contemplated in the regulation.).  This is especially so when 
considering the veteran's hearing testimony that the nurse at 
the VA outpatient clinic in Fort Myers, Florida, initially 
told him to come to the VA outpatient clinic and that it was 
only after the veteran said that that was impossible that she 
advised him to go to the nearest non-VA hospital.

Having determined that prior authorization was not obtained 
pursuant to 38 U.S.C.A. § 1703(a), the next issue for 
determination is whether the veteran is entitled to payment 
or reimbursement of these unauthorized medical expenses under 
38 U.S.C.A. § 1728.  

Reimbursement or payment for expenses not previously 
authorized may be made only under the following 
circumstances:  (a) treatment was for (1) an adjudicated 
service-connected disability; (2) nonservice-connected 
disability; (3) any disability of a veteran who is 
permanently and totally disabled as a result of a service-
connected disability; or (4) a veteran who is participating 
in a vocational rehabilitation program; and (b) such 
treatment was rendered in a medical emergency of such nature 
that delay would have been hazardous to life of health; and 
(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.  The Court has observed that 
given the use of Congress of the conjunctive "and" in the 
statute, all three statutory requirements would have to be 
met before reimbursement could be authorized.  Malone v. 
Gober, 10 Vet. App. 539, 544 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted in the facts, the veteran is service-connected for 
blindness, rated as 100 percent totally and permanently 
disabling.  Thus, the first criterion under 38 U.S.C.A. 
§ 1728 is satisfied.  The remaining criteria to be addressed 
are whether the treatment sought by the veteran on March 31, 
2003, was a medical emergency, and whether federal facilities 
at that time were unavailable.  Both of these questions must 
be answered in the affirmative for the veteran to prevail in 
this case.

Regarding the question of a medical emergency, the Board 
finds that the treatment rendered on March 31, 2003, was 
rendered in a medical emergency such that delay would have 
been hazardous to life or health.  In this regard, the 
emergency room records reflect the veteran's chief complaint 
of near syncope and his concern of cardiac involvement.  The 
records also note his history of coronary artery disease and 
angioplasty and that a cardiac stent was placed in his artery 
in "November".  Moreover, the veteran was given an initial 
assessment of priority "3 urgent".  His treatment included 
an ECG.  

Even though it was confirmed after evaluation in the 
emergency department that the veteran was not having a heart 
attack or a heart-related problem, in the eyes of medical 
professionals there was an apparent medical emergency 
requiring immediate treatment and that delay in going to a 
more distant VA facility posed a hazard to health.  This is 
especially so when considering the veteran's report of having 
suffered from two prior heart attacks with the same 
symptomatology as what he experienced on March 31, 2003.  
Thus, given the emergency circumstances, and the relative 
distances to the VA outpatient clinic in Fort Myers, Florida, 
(approximately 50 miles) versus the Charlotte Regional 
Medical Center (located in the same town as the veteran's 
residence), it would not have been reasonable for the veteran 
to travel to the more distant VA facility; under all the 
circumstances, a VA facility was not feasibly available.

The Board finds that all elements of the law have been met 
for VA reimbursement or payment for unauthorized medical 
services received by the veteran at Charlotte Regional 
Medical Center on March 31, 2003.  Thus the claim is granted.  
The Board has considered the benefit-of-the-doubt rule, 38 
U.S.C.A. § 5107(b), in making this determination.


ORDER

Entitlement to payment or reimbursement for medical expenses 
incurred at Charlotte Regional Medical Center on March 31, 
2003, is granted.



	                        
____________________________________________
	M. SABULSKY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


